                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                               19-cv-01663 (JRT/HB)

PASCAL NIZIGIHIMANA,

                    Petitioner,

      v.                                               ORDER

KRISTJEN NIELSEN1, Secretary Homeland
Security; WILLIAM BARR, Attorney
General; PETER BERG, ICE Field Office
Director; JOEL BROTT, Sherburne
County Sheriff,

                    Respondents.


      Respondents, having agreed to the immediate release of Petitioner Pascal

Nizigihimana (Petitioner) on an order of supervision with conditions pursuant to its

regulations, 8 C.F.R. §241.5,

      IT IS THEREFORE HEREBY ORDERED

      This pro se habeas action is dismissed without prejudice and the matter is remanded

to Immigration and Customs Enforcement for the immediate release of Petitioner from

immigration detention pursuant to an order of supervision with conditions pursuant to 8

C.F.R. §241.5

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: July 23, 2019                            _____s/John R. Tunheim__________
                                                      JOHN R. TUNHEIM
                                                         Chief Judge
                                                  United States District Court

1
 Pursuant to Federal Rule of Civil Procedure 25(d), Kevin K. McAleenan, Acting Secretary
of Homeland Security, is automatically substituted as a party in place of Kirstjen Nielsen.
